Wilde, J.
This case depends on the legal effect of a judgment on a petition for partition, whereby the demanded premises were assigned to George French, under whom the tenants claim to hold in severalty. It was ruled at the trial, that whether the proceedings on the petition were regular or not, French’s entry under the judgment amounted to a disseizin of the demandant’s grantors, and that, as this- was previous to the grant, no title passed by the grant to the demandant. And we are of opinion that this ruling was correct, even if the proceedings on the petition were irregular and not conformable to the statute.
The demandant then offered to prove that his grantors entered on the land granted, and delivered their deed to him thereon; but it was ruled that the grantors had no right of entry on the demanded premises, and consequently that the delivery of the deed on the land did not give it validity, and so that this action could not be maintained in the name of the demandant. And we are of opinion that this ruling also was correct. The judgment in partition was not void nor voidable by *599the entry of the demandant’s grantors, but only by a writ of error. Whether the judgment is erroneous or not, for the alleged defect of notice, is immaterial, as it is quite clear that this question cannot be decided in the present action. The judgment must be held valid until reversed on a writ of error. By the Rev. Sts. c. 103, § 33, the final judgment on a petition for partition, confirming and establishing the partition, is made conclusive as to all rights, both of property and possession, of all parties and privies to the judgment, including all persons, who might by law have appeared and answered to the petition ; with certain exceptions not applicable to the rights of the demandant’s grantors. The demandant does not claim the premises to hold in severalty, and therefore does not come within <§> 38, nor within § 39; for he does not claim a share assigned to, or left for, any of the part owners of the land included in the judgment for partition. It is quite clear, therefore, that neither the demandant nor his grantors have any title to the demanded premises, while the judgment on the petition for partition remains in force and unreversed. Whether it is liable to be reversed, for the error alleged, is a question not affecting the present action, and upon which we give no opinion.
Nonsuit to stand.'